Citation Nr: 1223023	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-47 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1970 to December 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Louisville, Kentucky Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing has been associated with the claims folder.

This case was previously before the Board in April 2011.  At that time, the Board remanded the case for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left knee disability was first denied in April 1971 on the basis that the Veteran's left knee condition preexisted his active service and that it was not aggravated by his active service.  The Veteran did not file a Notice of Disagreement with this decision.  

2.  The additional evidence presented since the previous final denial raises a reasonable possibility of substantiating the Veteran's claim for service connection.

3.  Clear and unmistakable evidence indicates both that the Veteran's left knee disability preexisted his active service and that his disability was not aggravated by his active service.  


CONCLUSIONS OF LAW

1.  The prior RO decision of April 1971 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been presented to reopen the Veteran's claim for service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for service connection for the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1132, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board has determined that the Veteran has submitted new and material evidence and that his claim for service connection should be reopened, an extended discussion of the duties to notify and assist particular to a claim to reopen is not necessary.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (outlining the notice requirements for claims to reopen).

With respect to the claim for service connection, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2009 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  The Veteran was afforded a VA compensation and pension examination in March 2009.  

This case was previously before the Board in April 2009.  At that time, the Board remanded the claim in order that records from the Veteran's in-service surgery could be obtained.  If those records were obtained, then the Board also instructed that the examiner who performed the March 2009 VA examination offer an addendum to his opinion.  

The RO/Appeals Management Center attempted to obtain records of the Veteran's in-service surgery; the National Personnel Records Center responded that its search returned no records of the Veteran's surgery from the hospital at Fort Knox.  The AMC made a formal finding of this unavailability in September 2011.  As the records were not available, the AMC did not seek an addendum.  As the AMC attempted to obtain the outstanding surgical records, the Board finds substantial compliance with its April 2009 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  New and Material Evidence

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  In this case, the Veteran contends that the RO erred in refusing to reopen and grant his previously denied claim for service connection for a left knee disability.  He asserts that on the basis of evidence he has now submitted, he meets the legal and factual criteria for service connection.  For the reasons that follow, the Board finds that new and material evidence has been submitted, and his claim shall be reopened.  

A review of the history of the Veteran's claim shows the Veteran served on active duty from March 1970 to December 1970.  After injuring his left knee and undergoing surgery, a Medical Board found the Veteran to be unfit for further service.  Shortly after separation, the Veteran sought service connection for a left knee disability.  The RO denied his claim in April 1970 on the basis that his left knee disability preexisted his active service and was not aggravated by that service.  

The Veteran did not file a notice of disagreement with the April 1971 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the April 1970 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2011).  

The Veteran filed the claim at issue here in February 2009.  In an April 2009 decision, the RO reopened the Veteran's claim, but also determined that service connection was not warranted.  The Veteran filed a Notice of Disagreement in July 2009.  The RO issued a Statement of the Case in November 2009, and the Veteran filed a timely Substantive Appeal.  He then testified in a Travel Board hearing in March 2011.  In April 2011, the Board remanded the Veteran's claim for further development.  That development having been completed, the case has now returned to the Board.  

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Under this framework, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim.  In his March 2011 Travel Board hearing, the Veteran stated that he did not have any problems with his knees prior to his entering service.  He described the history of his knee problems and how they first manifested themselves in service.  

As the Veteran did not previously offer such detailed statements regarding his in-service injury, his testimony is new.  As it raises a reasonable possibility of substantiating his claim, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III.  Service Connection for a Left Knee Disability

Having reopened the Veteran's claim, the Board must now determine whether service connection for his left knee disability is warranted.  For the reasons that follow, the Board finds that it is not.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, there is no question that the Veteran currently suffers from a left knee disability.  The Veteran underwent a VA examination in March 2009.  He was diagnosed as suffering from degenerative joint disease of the left knee.  VA treatment records also show that in February 2009, the Veteran was diagnosed as suffering from probable osteoarthritis of the left knee.  Thus, the evidence indicates that the Veteran currently suffers from a left knee disability.  

Heretofore, the Veteran's claim has been denied because it has been determined that his left knee condition preexisted his active service and was not aggravated by that service.  

The law provides that a veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  

In this case, the Veteran's October 1969 pre-induction examination did not note that he then suffered from any left knee disability.  On his October 1969 report of medical history, the Veteran also did not state that he was suffering from any left knee pathology.  Accordingly, the Veteran is entitled to the presumption of soundness, requiring the Board to consider the second framework.  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Pursuant to 38 C.F.R. § 3.304(b), VA must establish by clear and convincing evidence both that the disability existed prior to service and that it was not aggravated by service.

A review of the Veteran's service treatment records reveals that he first complained of knee pain on May 4, 1970 after falling during a "man-carry" drill.  The Veteran was noted to have effusion, locking, and joint tenderness.  His X-ray was negative, and he was diagnosed as suffering from a possible tear of the left lateral meniscus.  A May 11, 1970 record noted that the Veteran would probably need a meniscectomy.  A May 15, 1970 admission slip noted that the Veteran was admitted to the hospital for a left lateral meniscus tear.  Despite attempts to obtain further records of the Veteran's surgery, such records are unavailable.  

The next record of the Veteran's complaining of left knee pain comes on September 9, 1970.  The Veteran reported that his left knee hurts on walking and standing, though the Veteran had no effusion or limitation of motion.  On September 21, 1970, the Veteran complained that his knee was then worse than it was before his surgery.  He described suffering from constant pain as well as a knot on his leg.  Upon examination, the Veteran had full range of motion with no instability, crepitus, or quadricep atrophy.  X-rays revealed no significant abnormality.  He was diagnosed as suffering from residuals post-lateral meniscectomy with subjective complaints of pain.  He was described as fit for continuation of duty.  The examiner stated that the objective findings did not corroborate his subjective complaints.  The Veteran again complained of pain in October 1970.  He was diagnosed as suffering from retained posterior horn of the left meniscus.  

On December 4, 1970, the Veteran was seen for an evaluation of his left leg.  He complained of continued pain.  Upon examination, the Veteran was noted to have a stable, well healed scar.  He had a half inch atrophy of his left quadricep and pain over his lateral joint.  His McMurray's sign and drawers test were negative, and he had no crepitus.  He was diagnosed as suffering from a retained posterior horn of the left lateral meniscus.  

On a more in depth examination from that date the Veteran stated that he suffered from a constant dull ache in his left knee.  He stated that his knee began to hurt two years prior to this examination.  He was diagnosed as suffering from mild left chondromalacia patella, and an old lateral tear of the meniscus without effusion or locking.  The examining doctor found that the Veteran's condition was not incurred in the line of duty, that it existed prior to service, and that it was not aggravated by his service.  He was deemed unfit for retention and was recommended for separation.  

A December 14, 1970 record, again shows the Veteran was diagnosed as suffering from pain in his left knee that precluded further training.  A Medical Board proceeding from the same day noted that the Veteran had chondromalacia, patella, left, mild, that existed prior to service as well as a tear of the lateral meniscus, old, left, without effusion or locking that existed prior to service.  This same proceeding noted that the Veteran's conditions were not aggravated by his active duty.  

Given this evidence, the Board finds that the Veteran's left knee disability clearly and unmistakably preexisted his active service.  In terms of medical evidence, the Board notes that the military examiners in December 1970 concluded that the Veteran's left knee disability existed prior to his active service.  Significantly, this conclusion came in the context of an evaluation of the Veteran that considered the clinical findings at the time and in-service medical history.  Thus, there was a medial basis for the conclusion.  

The lay evidence also indicates that the Veteran's left knee problems preexisted his active service.  Again, in December 1970, the Veteran twice stated that he had suffered from left knee problems for two years, putting the onset of his problems in 1968 or 1969, prior to his enlistment.  Further, in his March 1971 claim, the Veteran stated that his left knee "started becoming a problem about 3 years ago."  He stated that his knee was not initially serious enough to be under a doctor's care, but that his pain increased to the point that he had surgery during his active service.  

The Board notes that, in both his March 2009 VA examination and his March 2011 Travel Board hearing, the Veteran stated that he did not suffer from any left knee disability prior to his active service.  The Board, however, does not find these statements to be credible.  Again, in 1970 and 1971, the Veteran stated that he suffered from knee pain prior to his active service.  The Board finds the Veteran's statements from that time to be more credible than his made some 40 years later.  

The Board also finds that clear and unmistakable evidence shows that the Veteran's left knee disability was not aggravated by his active service.  In-service examinations of both December 4 and December 14, 1970 determined that the Veteran's preexisting disability was not aggravated by his disability.  

The examiner from the Veteran's March 2009 VA examination reached the same conclusion.   The examiner first noted that, during his active service, the Veteran did not have any increased disabling manifestations beyond the natural progression of his knee condition.

The examiner then concluded that the Veteran's in-service left knee lateral meniscus tear was less likely as not permanently aggravated by his active service.  He stated that though the Veteran complained of suffering from post-surgery pain, having pain post-operatively is not unusual.  He noted that the Veteran's separation examination showed a normal knee examination, and that an orthopedic knee examination showed full range of motion with mild crepitus.  He stated that the Veteran has not been seen since service for his condition (a fact that the Veteran confirmed in his March 2011 hearing), so there is no evidence that the Veteran's left knee condition was aggravated by his service.   

The Veteran himself has presented no evidence beyond his own statements that his current left knee disability was aggravated by his active service.  The Veteran, however, is not competent to offer an opinion as to aggravation.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, determining etiology and whether a particular disability was aggravated requires medical training and expertise that the Veteran lacks.  Accordingly, the Board finds that he is not competent to offer these statements, and they will not be considered for this purpose.  

In summary, the Board finds clear and unmistakable evidence that the Veteran's left knee disability preexisted his active service and was not aggravated by his active service.  Accordingly, the Board concludes that service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1132, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  


ORDER

New and material evidence having been presented, the Veteran's claim for service connection for a left knee disability is reopened; to this extent only, his appeal is granted.  

Service connection for a left knee disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


